Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered. 
Allowable Subject Matter
Claims 1-2, 5-6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: Budrow (US 6,105,256) teaches a cutting shear including a blade jaw member (12) connected to a first handle member (16) and an anvil jaw member (18) connected to a second handle member (22) wherein the handle members are pivotally connected by a pivot pin (24) and the anvil jaw member includes a plastic insert (72).  O’Connell (US 3,304,606) teaches an eyelash thinner including a pair of elongated levers (12, 14) that are pivotally connected by a double headed transverse shaft (16), a cutting blade member (28) and an anvil member (30) are included on ends of the levers wherein a surface of the anvil is sulcated transversely to the length of the cutting edges (44) to form V-shaped ridges.  However, none of the cited prior art, singly or in combination, fairly teach or suggest a hair-cutting shear including the tooth-shaped protrusion being arranged at intervals along the length direction of the cutter table wherein the first grip handle is provided with the rotatable finger ring and the arc-shaped gripping position and the second grip handle is provided with an integrally formed finger ring and the arc-shaped ejector rod as claimed in combination with other limitations set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724